         Case 1:19-cr-00651-LTS Document 226 Filed 04/03/20 Page 1 of 1
                          Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                         MARTIN E. ADAMS
NEW YORK, NY 10006                                                    KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                             ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                          WWW.AMCMLAW.COM


                                                                              April 3, 2020

VIA ECF AND ELECTRONIC MAIL

Hon. Laura Taylor Swain
United States District Court Judge
Daniel Patrick Moynihan                                 MEMO ENDORSED
United States Courthouse
500 Pearl Street
New York NY 10007-1312

Re: United States v. Nikolaos Limberatos, 19 Cr. 651 (LTS) – Adjournment of Bail
    Hearing

Dear Judge Swain:

I write to request an adjournment of the bail hearing scheduled for today, at 1:30pm. In
connection with today’s conference, I have sent 2 emails to the legal department at the
MCC New York, in attempted to schedule a legal call with Mr. Limberatos. However, I
have not received a response from the legal department, and as a result, have been
unable to receive Mr. Limberatos’ consent to proceed with the bail hearing by
telephone, or a waiver of his appearance at the hearing. After discussing the matter
with the government, I propose an adjournment of the conference for any day next
week from Tuesday-Friday, after 1:30pm.


Respectfully,
                                               The conference is adjourned to April 8, 2020, at 2:30
Karloff C. Commissiong, Esq.                   pm. A call-in number and security code will be
                                               provided by order in advance of the adjourned
                                               conference.
cc:    AUSA Robert B. Sobelman
                                               SO ORDERED.
                                               4/3/2020
                                               /s/ Laura Taylor Swain
